Citation Nr: 1632583	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-32 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1965 to March 1966, with additional Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge with respect to the issue of entitlement to service connection for an acquired psychiatric disorder.  A transcript of that hearing is of record.

Since the agency of original jurisdiction (AOJ) last considered the appeal the Veteran submitted additional evidence and waived initial AOJ review.  Accordingly, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).  While additional evidence has also been added from other sources since the last AOJ adjudication, as the decision below is fully favorable there is no prejudice to the Veteran in adjudicating his claim. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The probative, competent evidence demonstrates that the Veteran's PTSD and associated symptoms are related to in-service personal assault.
CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently has PTSD as a result of repeated abuse by a drill instructor during basic training. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  In addition, there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The record reflects a diagnosis of PTSD during the pendency of the appeal.  As such, the Board finds that the evidence establishes a current disability for purposes of determining service connection.  The Board notes that the Veteran's original claim also included a list of various psychiatric symptoms as well as "schizophrenic character disorder."  Upon review, medical records from the Veteran's Reserve service in August 1969 reflect that he was given a provisional diagnosis of ambulatory schizophrenia, or schizoid personality, as a result of which he was discharged from the Marine Reserve unit.  However, the record does not reflect a current diagnosis of a schizophrenic disorder or, indeed, any evidence of a confirmed diagnosis of a schizophrenic disorder at any other time. 

With respect to the Veteran's claimed in-service stressor, he has consistently and credibly asserted that he suffered mental and physical abuse at the hands of a drill instructor during basic training.  The Veteran has reported that after beginning basic training in 1965, he was reassigned to a new platoon.  The new platoon mainly consisted of southerners while the Veteran was a "Yankee."  The Veteran has indicated that he believes he was singled out by a drill instructor, B.L., for this reason.  The Veteran has consistently and credibly reported that he was repeatedly abused, physically and mentally, by B.L and that he felt constantly "under siege."  He asserts that B.L. made him stand at attention while repeatedly punching him in the stomach, or made him stand naked at attention in B.L.'s office while B.L. hit him with a riding crop.  The Veteran has reported that B.L. grabbed his genitals, shoved a rifle sight into his eye, and hit him on the head with a flashlight after awakening him from sleep.  Furthermore, the Veteran stated that B.L. forced him to drink laundry detergent, resulting in him becoming ill for several days.  Notably, many of the Veteran's assertions have been repeated and validated by another Marine, R.C., now a retired police detective, who was in the Veteran's original platoon but reported that he was also transferred into the new platoon around the same time as the Veteran.  R.C. wrote in January 2016 that he also believed the Veteran had been singled out by B.L. and that he witnessed much of the abuse described by the Veteran. 

While the Veteran's service treatment records in evidence do not reflect treatment for the type of injuries he describes receiving as a result of the reported abuse, he has stated that he feared reporting the cause of his injuries.  Furthermore, his service personnel records do reflect disciplinary action taken towards the end of his period of ACDUTRA.  In March 1966, the Veteran was disciplined for wrongfully altering a light duty statement to add 15 days to his period of light duty.  The Veteran was disciplined for other behavioral problems during his subsequent Reserve service, including failing to report for formation and appearing unshaven.  

Furthermore, R.C. stated that he noticed a significant change in the Veteran's behavior from the time before they were transferred into B.L.'s platoon until the time after.  R.C. stated that the Veteran used to be easygoing, happy, and cheerful, but became angry, withdrawn, hostile, irritable, and demonstrated a disrespect for authority after the reported abuse.  In a February 2010 lay statement, a friend who knew the Veteran before service, J.D., also reported that he noticed a significant change in the Veteran's behavior following service.  The Board also notes that the Veteran sought mental health treatment in 1969, and it was reported that he was experiencing symptoms of loss of impulse control, insomnia, irritability, and anger with authority, specifically including military personnel.  He stated that he was anxious to get out of his Reserve unit due to conflicts with the officers.   

Upon review, the Board finds that the Veteran has consistently and credibly reported the details of his alleged in-service stressor and that there is sufficient credible supporting documentation for the Veteran's assertions that he experienced personal assaults during active duty.

With respect to a link between the Veteran's current symptomatology and an in-service stressor, while a VA examination was not conducted in conjunction with the Veteran's claim, his VA psychologist, Dr. J.B., opined in a February 2016 statement that the Veteran unambiguously met the diagnostic criteria for PTSD and that it was more likely than not that the violence and emotional abuse the Veteran experienced in service set in motion his ongoing, disabling symptoms.  Dr. J.B. noted that the Veteran's symptoms are congruent with military themes, risks, and concatenating consequences.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the probative, competent evidence demonstrates that the Veteran's PTSD is related to active duty.  As such, service connection for PTSD is warranted.  See 
38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In an October 2012 rating decision, the RO denied the claim for entitlement to service connection for sleep apnea.  In a November 2012 statement, the Veteran indicated his disagreement with this decision.  Since the Veteran's statement was filed within the appeal period and clearly indicated disagreement with the rating decision, the Board finds that the November 2012 filing is properly characterized as a Notice of Disagreement.  38 C.F.R. § 20.201 (2015).  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case with respect to the issue of entitlement to service connection for sleep apnea.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to service connection for sleep apnea.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to the issue, return the claim to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


